Fourth Court of Appeals
                                        San Antonio, Texas

                                              JUDGMENT
                                            No. 04-15-00217-CV

    THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF A.S., As
                             a Mentally Ill Person

                          From the Probate Court No. 1, Bexar County, Texas
                                   Trial Court No. 2015-MH-0851
                             Honorable Kelly M. Cross, 1 Judge Presiding

        BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        SIGNED September 9, 2015.


                                                        _____________________________
                                                        Rebeca C. Martinez, Justice




1
  The Honorable Kelly M. Cross, presiding judge of Probate Court No. 1, Bexar County, Texas, signed the judgment;
however, the Honorable Oscar Kazen, associate judge of Probate Court No. 1, Bexar County, Texas, presided over
the commitment hearing.